                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                           CASE NUMBER 1:20CV66

JANE ROE,                            )
                                     )
     Plaintiff,                      )
                                     )
v.                                   )
                                     )
UNITED STATES OF AMERICA, et al.,    )
                                     )
     Defendants.                     )


                      DEFENDANTS’ OPPOSITION TO
         PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                     TABLE OF CONTENTS


TABLE OF AUTHORITIES ......................................................................................................... iii
INTRODUCTION ...........................................................................................................................1
FACTS .............................................................................................................................................1
           I.         Plaintiff is hired as a Research & Writing Specialist ...............................................1
           II.        Plaintiff marries and threatens to quit unless she is transferred to
                      Asheville to be near her husband .............................................................................3
           III.       Plaintiff pursues her own agenda, demonstrates a lack of candor, is caught
                      in a lie, balks at following an order, and misses an assigned meeting .....................4
           IV.        Plaintiff complains of sexual harassment, the Defender notifies Circuit
                      Executive Ishida, and an investigation is initiated ...................................................7
           V.         The Federal Defender takes steps to protect Plaintiff during the pendency
                      of the investigation ...................................................................................................8
           VI.        Plaintiff files a request for counseling under Chapter X of the Plan and
                      makes a report of wrongful conduct under Chapter IX of the Plan .........................9
           VII.       Plaintiff requests mediation, which results in Plaintiff obtaining a Fourth
                      Circuit clerkship and she withdraws her Chapter X claim ......................................9
           VIII.      The Investigation did not support any findings of gender discrimination, sexual
                      harassment, or retaliation and Chief Judge Gregory takes appropriate action ......10

LEGAL STANDARD ....................................................................................................................10
ARGUMENT .................................................................................................................................10
           I.         The Court Should Decide Defendants’ Motions to Dismiss Prior to
                      Considering Plaintiff’s Motion for Partial Summary Judgment ............................10
           II.        In the Alternative, the Court Should Deny Plaintiff’s Motion for Partial
                      Summary Judgment for the Reasons Stated in Defendants’
                      Motion to Dismiss ..................................................................................................11
           III.       The Evidentiary Record Does Not Support Entry of Summary Judgment in
                      Plaintiff’s Favor .....................................................................................................13
                      A.      Plaintiff Fails to Argue For Summary Judgment as to Several
                              Defendants .................................................................................................13
                      B.      Plaintiff Suffered No Violation of Her Due Process or Equal
                              Protection Rights ........................................................................................14
                              1.      The First Assistant Did Not Harass or Discriminate Against
                                      Plaintiff ..........................................................................................14
                              2.      Defendants Responded Promptly and Appropriately ....................16
                              3.      Circuit Executive Ishida and Chief Judge Gregory properly
                                      administered the EDR Plan, and Plaintiff was not denied any
                                      “rights” under the EDR Plan ..........................................................17
                                4.    The EDR Plan provided Plaintiff meaningful remedies and
                                      review .............................................................................................20
                             5.       Plaintiff Cannot Establish a Claim for Retaliation ........................21
                             6.       Plaintiff has failed to Establish Constructive Discharge as a Matter
                                      of Law ............................................................................................23
          IV.        Plaintiff is not entitled to Declaratory or Equitable Relief ....................................24

CONCLUSION ..............................................................................................................................25




                                                                    iii
                                                TABLE OF AUTHORITIES


CASES

Anderson v. Liberty Lobby Inc.,
   477 U.S. 242 (1986) .................................................................................................................. 10
Carter v. Ball,
   33 F.3d 450 (4th Cir. 1994) ...................................................................................................... 24
Doe v. Chao,
   306 F.3d 170 (4th Cir. 2002) .................................................................................................... 12
Evans v. Int’l Paper Co.,
   936 F.3d 183 (4th Cir. 2019) .................................................................................................... 23
FDIC v. Meyer,
   510 U.S. 471 (1994) .................................................................................................................. 12
Hall v. Clinton,
   235 F.3d 202 (4th Cir. 2000) .................................................................................................... 12
Hewitt v. Helms,
   482 U.S. 755 (1987) .................................................................................................................. 25
Hill v. Cundiff,
   797 F.3d 948 (11th Cir. 2015) .................................................................................................. 16
Hylind v. Xerox Corp.,
   481 F. App’x 819 (4th Cir. 2012) ............................................................................................. 12
In re Papandreou,
   139 F.3d 247 (D.C. Cir. 1998) .................................................................................................. 11
Landis v. N. Am. Co.,
   229 U.S. 248 (1936) ................................................................................................................ 1, 9
Pennsylvania State Police v. Suders,
   542 U.S. 129 (2004) ...................................................................................................... 23, 24, 25
Steel Co. v. Citizens for a Better Env’t,
   523 U.S. 83 (1998) .................................................................................................................... 11
Sucampo Pharms., Inc. v. Astellas Pharma, Inc.,
   471 F.3d 544 (4th Cir. 2006) .................................................................................................... 11
United States v. W. Elec. Co.,
   46 F.3d 1198 (D.C. Cir. 1995) ............................................................................................ 10, 11
United States v. W. Elec. Co.,
   158 F.R.D. 211 (D.D.C. 1994).................................................................................................. 11
Vance v. Ball State Univ.,
   570 U.S. 421 (2013) ............................................................................................................ 16, 17
Wilcox v. Lyons,
   970 F.3d 452 (4th Cir. 2020) .................................................................................................... 13




                                                                     iv
STATUTES

18 U.S.C. § 3006A(g)(2)(A) ......................................................................................................... 21

RULES

Fed. R. Civ. P. 56 .......................................................................................................................... 14
Fed. R. Civ. P. 56(a) ..................................................................................................................... 10
                                       INTRODUCTION

       Plaintiff Jane Roe has moved for partial summary judgment in this case alleging

employment discrimination and retaliation against various judicial branch defendants. Plaintiff

filed her motion notwithstanding that Defendants’ motions to dismiss are fully briefed and pending

before the Court, and those motions, if granted, would dispose of all of Plaintiff’s claims. The

official-capacity and entity Defendants 1 respectfully request that the Court exercise its inherent

power to “control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants,” Landis v. N. Am. Co., 229 U.S. 248, 254 (1936), and decide

the pending Motions to Dismiss prior to deciding Plaintiff’s Motion for Partial Summary

Judgment. If, however, the Court reaches Plaintiff’s summary judgment motion, the Court should

deny it for the reasons stated herein and in Defendants’ Memorandum of Law in Support of Motion

to Dismiss the Complaint (ECF No. 43), which is hereby incorporated by reference.

                                             FACTS

I.     Plaintiff is hired as a Research & Writing Specialist

       On August 21, 2017, Plaintiff began work as a Research & Writing (R&W) Specialist,

General Schedule (GS) 14, Step 1, in the Federal Defender’s Office for the Western District of

North Carolina (FDO-WDNC). Declaration of Administrative Officer William Moormann (GE

A) ¶ 5; Declaration of First Assistant J. P. Davis (GE B) ¶16. The R&W Specialist position was a

developmental and trial and appellate support position for attorneys who did not have substantial




1
 Those defendants are the United States, Judicial Conference of the United States, Administrative
Office of the United States Courts, United States Court of Appeals for the Fourth Circuit, Judicial
Council of the Fourth Circuit, the Federal Public Defender’s Office, Chief Judge Roslynn R.
Mauskopf in her official capacity, Director James C. Duff in his official capacity, Federal Public
Defender Anthony Martinez in his official capacity, Chief Judge Roger L. Gregory in his official
capacity, and Circuit Executive James N. Ishida in his official capacity.
                                                1
career experience. GE A ¶ 6. As stated in the job description, “The Research and Writing

Specialist does not ordinarily sign pleadings or make court appearances. The Research & Writing

Specialist position is not intended to serve as a proxy, substitute, or replacement for an [Assistant

Federal Defender] AFD position, nor in place of an additional AFD position,” GE A ¶ 6; GE A-5.

R&W Specialists are not permitted to handle their own caseloads but may be a second-chair if an

AFD is assigned to the case. Declaration of Defender Anthony Martinez (GE C) ¶ 12.

       Following graduation from law school in 2013, Plaintiff had two federal clerkships, a state-

level clerkship, and a Supreme Court fellowship, but did not have first-hand experience trying

cases, representing clients, or defending criminal defendants in the federal system or otherwise,

and she had never tried a case as either a first-chair or second-chair. GE A ¶ 7. Typically, the

FDO-WDNC hires as AFDs attorneys with substantial trial experience because of the importance

and challenge of representing defendants in federal criminal prosecutions. GE C ¶ 13.

       As the FDO-WDNC’s only first-level attorney supervisor at that time, First Assistant Davis

took primary responsibility for Plaintiff’s training, which included mentoring. GE B ¶ 16. Because

the FDO-WDNC had never previously hired an attorney with so little experience, First Assistant

Davis also designed a training program catered for Plaintiff’s experience level. GE B ¶ 15.

       During the period of August 21, 2017 until May 18, 2018, Plaintiff’s training progressed,

she appeared to be enjoying work, and she had a good working relationship with First Assistant

Davis. GE B ¶ 18. Emails and text exchanges reflected this positive working relationship,

including on April 30, 2018, when Plaintiff emailed her wedding photos to the Defender and First

Assistant. GE B ¶¶ 18-19; GE B-1 - GE B-3. Plaintiff, who lived within a mile of First Assistant

Davis’s house for a period of time, and generally biked to work, would occasionally request rides

home. GE B ¶ 18. First Assistant Davis and Plaintiff had four mentoring lunches. GE B ¶¶ 17-18.



                                                 2
II.    Plaintiff marries and threatens to quit unless she is transferred to Asheville to be near
       her husband

       On May 18, 2018, First Assistant Davis and Plaintiff had their fourth and final mentoring

lunch. GE B ¶ 20. During lunch, Plaintiff told First Assistant Davis she wanted to second-chair a

particularly difficult trial carrying a potential life sentence (the “Life Trial”), which was already

staffed with one of the office’s most junior AFDs. GE B ¶ 20. First Assistant Davis advised

Plaintiff to focus on more suitable trial opportunities, since assigning FPD-WDNC’s two least

experienced attorneys as the trial team would risk ineffective assistance of counsel claims. GE B

¶ 20. Plaintiff acknowledged the validity of this issue, but stated she wanted to still “run it by

Tony [Martinez].” GE B ¶ 20.

       After lunch, on the drive back to the office, Plaintiff stated that she was not happy living

in a separate city from her husband, and stated, “If I don’t get moved to Asheville, I’m going to

have to quit.” GE B ¶ 20. First Assistant Davis told Plaintiff he was sorry to hear that because

there were no spaces available in the Asheville office. GE B ¶ 20. Plaintiff then stated she

would be open to “alternative arrangements” to moving to Asheville, and specifically raised the

idea that she could telework from          doing only appeals. If she could not be guaranteed a

move to Asheville, she at least wanted more money, specifically promotion to GS 15 or to

become an AFD. GE B ¶ 20. Plaintiff claimed to have a signed original offer letter from FDO-

WDNC stating that the anticipated transition to an AFD position would occur “within a few

months,” which First Assistant Davis believed to be inaccurate. GE B ¶ 20. According to

Plaintiff, she had discussed with her husband how she would “wave [the offer letter] around” if

the office did not promote her. GE B ¶ 20.

       First Assistant Davis was taken aback by Plaintiff’s demands, but because he considered

her a valuable employee and wanted her to remain at the FDO-WDNC, he reviewed salary tables

                                                 3
to see if the FDO-WDNC could provide her with a raise since a duty station transfer to Asheville

was not possible. GE B ¶ 21. The rules reflected in the tables required 10 years in the federal GS

system to be eligible for promotion to GS-15. GE A ¶ 16. Plaintiff had slightly less than 4 years

federal government employment at that time, about 9 months of which was with the FDO-WDNC,

rendering her ineligible for promotion to GS-15 for at least another five to six years. GE A ¶ 16.

       Based on this, Mr. Davis e-mailed Plaintiff that she was “shooting high” with her demand

to be promoted to a GS-15, but said he had “a plan.” GE B ¶ 22. Mr. Davis did not explain his

plan because he needed to discuss with the Defender the plan to transition Plaintiff to an AFD. GE

B ¶ 22. Because their earlier conversation had ended on a friendly tone, Mr. Davis ended the email

with a pun, “pay-for-stay,” as a joking reference to Plaintiff’s own demand for an increase in pay

in order to stay in the FDO-WDNC in the absence of a duty-station transfer. GE B ¶ 22.

III.   Plaintiff pursues her own agenda, demonstrates a lack of candor, is caught in a lie,
       balks at following an order, and misses an assigned meeting
       First Assistant Davis was out of the office the following week, but learned from a colleague

that Plaintiff had approached Defender Martinez and convinced him to add her to the Life Trial

Team, without raising the issue that the two most inexperienced attorneys handling this challenge

case could give rise to ineffective assistance of counsel claims. GE C ¶¶ 39-43; GE B ¶ 23.

Subsequently, two Team Leaders objected directly to Defender Martinez about the assignment of

Plaintiff to the Life Trial Team, and Defender Martinez removed her based on the first chair being

an inexperienced attorney and the stakes were just too high to have two junior attorneys on this

serious and challenging case. GE C ¶¶ 40-43. First Assistant Davis was concerned about Plaintiff’s

lack of candor, and believed she was pursuing her own agenda at the expense of the organization

as a whole, and was doing so in a manner that was deceptive through omission. GE B ¶ 23.




                                                4
       On June 5, 2018, Plaintiff sent First Assistant Davis an email about the need to cancel a

pre-existing client obligation to work on the Life Trial Case. GE B ¶ 27. Plaintiff had blamed the

scheduling conflict on others when, in fact, she had created it for her personal convenience and to

pursue her own agenda. GE B ¶ 25. Because of what he believed to be false statements, First

Assistant Davis determined that corrective action was needed. GE B ¶ 26. After discussing his

concerns with Defender Martinez, First Assistant Davis met with Plaintiff, explained to her that

she needed to attend the client obligation, and directed her to attend. GE B ¶ 26. Plaintiff stated

she understood and would comply, but later that day sent an email refusing to do so. GE B ¶ 27.

First Assistant Davis responded that this was the wrong way to handle the situation, and again

directed her to attend the client obligation. GE B ¶ 27.

       Over the course of the next few weeks, First Assistant Davis’s relationship with Plaintiff

remained tense, but appeared to be settling back toward friendly. GE B ¶ 30. Then, on June 21,

2018, Plaintiff failed to show up for a meeting regarding a legal issue on a jointly handled case

that was scheduled for sentencing days later. GE B ¶ 30. Late in the afternoon of June 21, Plaintiff

contacted First Assistant Davis to apologize, and asked if First Assistant Davis still needed

research assistance. First Assistant Davis stated that he did and listed the topics. GE B ¶ 30.

Plaintiff asked if First Assistant Davis would be in the office at 5:00 PM. GE B ¶ 30. The 5:00

meeting lasted for approximately an hour and a half and addressed topics in their joint case as well

as unrelated legal topics that Plaintiff wanted First Assistant Davis’s opinion on. GE B ¶ 30.

Overall, this conversation was friendly and light-natured.        At the end of the meeting, a

thunderstorm was blowing in and First Assistant Davis, as he had done in the past, offered to give

Plaintiff, who had biked to work, a ride home. GE B ¶ 30. Plaintiff stated she did not think it

would rain, and if it did, she was “tough.” GE B ¶ 30. Minutes later, as First Assistant Davis



                                                 5
prepared to leave, it began to rain heavily. GE B ¶ 30. Because Plaintiff was in an interior office

at the time and may not have seen this, First Assistant Davis texted her “it is currently raining.

Last chance for a ride tough girl[.]” GE B ¶ 30. Shortly thereafter, First Assistant Davis headed

down to the lobby, and because Plaintiff had not responded to his text, and it was still raining

heavily, he waited before leaving to give her a chance to see the text. GE B ¶ 31. When Plaintiff

came down the elevator, First Assistant Davis asked if she was sure she did not want a ride, and

she said she was. GE B ¶ 30. First Assistant Davis and Plaintiff then both left, using exits on

opposite sides of the lobby from each other. GE B ¶ 30.

       Several days later, Plaintiff complained to Defender Martinez via email about several small

cases that were assigned to her. GE B ¶ 31. First Assistant Davis understood that Defender

Martinez viewed this as an effort by Plaintiff to “pick and choose” the cases she wanted to work

on and planned to confront Plaintiff about her poor attitude. GE B ¶ 32. First Assistant Davis

agreed but suggested that Plaintiff might have inexperience in dealing with high stress levels

associated with defense work and proposed to meet with Plaintiff to help her develop better stress

coping skills. GE B ¶ 32. Defender Martinez said to go forward with the meeting to address

coping skills. GE B ¶ 32.

       On July 2, 2018, First Assistant Davis met with Plaintiff to have a Coping Skills Meeting.

GE B ¶ 33. Mr. Davis created an outline (GE B-6) for the meeting, but did not get far into it as

Plaintiff redirected the discussion to her continued belief that First Assistant Davis had spoken too

harshly to her about honoring the client obligation. GE B ¶ 33 & GE B-7.

       Shortly before the Fourth of July, Plaintiff complained to Defender Martinez about First

Assistant Davis raising his voice and becoming visibly angry in a recent meeting. GE C ¶¶ 45-46.

As he reflected on that, Defender Martinez decided the best way to handle would be to give both



                                                 6
Plaintiff and First Assistant Davis a chance to “clear the air” in his presence and accordingly called

both to his office. GE C ¶ 47. On July 5, they met, and almost immediately Plaintiff said she did

not want to discuss anything with First Assistant Davis there, so Defender Martinez asked him to

leave the meeting, which he did. GE C ¶ 48; GE B ¶ 34. Plaintiff’s primary focus was concern

regarding her performance, but she mentioned that the First Assistant had offered her a ride home

and waited in the lobby, and at some point used the word “uncomfortable” in relation to the First

Assistant. GE C ¶¶ 50-55. Defender Martinez asked Plaintiff what she meant by “uncomfortable,”

and if she was alleging sexual harassment, to which Plaintiff said she was not, and specifically

asked Defender Martinez not to report or otherwise escalate. GE C ¶¶ 50-53. To Defender

Martinez, this seemed to be a communication issue between Plaintiff and the First Assistant, and

Plaintiff seemed to be satisfied. GE C ¶¶ 53-55. When the First Assistant re-joined the meeting,

the discussion focused on the breakdown of the mentoring relationship and Plaintiff’s failure to

follow the First Assistant’s instructions. GE C ¶ 56. After the meeting, with Plaintiff’s and the

First Assistant’s agreement, Defender Martinez reassigned Plaintiff a new mentor. GE C ¶ 57.

Plaintiff emailed Defender Martinez to recap her concerns, and that email (GE C-2) only addressed

the issue of her performance being satisfactory. GE C ¶ 57.

       Following the July 5 meeting, First Assistant Davis had very little contact with Plaintiff.

GE B ¶ 35. On July 22, 2018, First Assistant Davis emailed Plaintiff asking to meet with her the

next day to discuss case management. She did not respond. This was the last substantive

interaction First Assistant Davis had with Plaintiff. GE B ¶ 37.

IV.    Plaintiff complains of sexual harassment, the Defender notifies Circuit Executive
       Ishida, and an investigation is initiated

       On August 9, 2018, Defender Martinez received a call from the Chief of Defender Services

regarding a call she received from the Fair Employment Practices Officer, who said that Plaintiff

                                                  7
had raised concerns about interactions with First Assistant Davis. GE C ¶ 74. Defender Martinez

promptly met with Plaintiff, who made several demands, including that she be transitioned to an

AFD, the organizational chart be changed, and she be transferred to Asheville or authorized

telework. GE C ¶¶ 75-78. Defender Martinez explained that he planned to convert the R&W

Specialists to AFDs, that he would change the organizational chart, that he did not have space in

Asheville, and that he would not authorize telework because it would open the floodgates to other

requests. GE C ¶¶ 75-78.

       On August 10, Plaintiff emailed Defender Martinez claiming to recap the August 9

conversation; however, several of the issues did not accurately reflect the conversation, including

her claim for the first time that Mr. Davis had sexually harassed her. GE C ¶¶ 79-80. In the previous

meeting in early July, Plaintiff specifically said she was not reporting sexual harassment, and asked

the Defender not to report it. GE C ¶ 80; see ¶¶ 51-55. The Defender promptly reported the August

10 allegation, pursuant to the Fourth Circuit’s EDR Plan, to Circuit Executive Ishida, and discussed

initiating an investigation. GE C ¶¶ 80-83. On August 17, Defender Martinez responded (GE C-7)

to Plaintiff’s email addressing the points Plaintiff raised in her August 10 e-mail. GE C ¶¶ 80-83.

V.     The Federal Defender takes steps to protect Plaintiff during the pendency of the
       investigation

       On or about August 17, 2018, at Plaintiff’s request, Defender Martinez authorized Plaintiff

to telework from home during the pendency of the investigation, which she did until March 18,

2019, when she transitioned to a Fourth Circuit clerkship. GE C ¶ 93; GE A ¶ 37. Additionally,

in late August 2018, Plaintiff was provided a private office, in the event she wanted to exercise her

option under the telework agreement (GE A-16) to return to the Charlotte office. GE A ¶ 35.

       On August 20, 2018, at Plaintiff’s request, and in accordance with her offer letter, Plaintiff

was reclassified from Research & Writing Specialist to an AFD, with locality pay and without

                                                 8
taking a pay cut that would have occurred unless Defender Martinez had not exercised his

discretion to apply the Red Circle Rule in Plaintiff’s case, which resulted in Plaintiff continuing to

receive $107,319.00 (locality pay included), and which was the maximum the Defender was

authorized to pay Plaintiff. GE A ¶¶ 18-22.

       In the late summer 2018, the FDO-WDNC advertised an Appellate Position. Plaintiff was

not selected to interview for the position because she was already in a permanently-funded position

and the advertised position was filled as a term position (one year plus one day), and to select

Plaintiff, an employee in a permanently-funded position, to fill a term position would have

adversely affected her government career. GE A ¶¶ 23-29. Defender Martinez ensured that First

Assistant Davis had no contact with Plaintiff. GE B ¶ 42.

VI.    Plaintiff files a request for counseling under Chapter X of the Plan and makes a report
       of wrongful conduct under Chapter IX of the Plan

       On September 10, 2018, Plaintiff submitted both a request for counseling under Chapter X

of the Plan and a report of wrongful conduct under Chapter IX of the Plan, naming both the First

Assistant and Defender Martinez as violators of the Plan. Declaration of Circuit Executive James

Ishida, (GE D) ¶ 4.

VII.   Plaintiff requests mediation, which results in Plaintiff obtaining a Fourth Circuit
       clerkship and she withdraws her Chapter X claim

       On January 31, 2019, Plaintiff requested mediation under the Plan. GE D ¶ 19. The

Mediator offered to help Plaintiff secure a Fourth Circuit clerkship, and after the meeting the

Mediator went to Richmond, Virginia to advocate on Plaintiff’s behalf for a clerkship. Compl. ¶¶

456-57. Later that week, the Mediator told Plaintiff that a Fourth Circuit judge had an available

term clerkship position and wanted to interview Plaintiff. Id. ¶ 458. On March 8, 2019, Plaintiff

interviewed with the Fourth Circuit Judge, who offered her a clerkship. Plaintiff accepted the offer

as a “negotiate[ed] . . . resolution” of her Chapter X claim. Id. ¶¶ 7, 459. On March 11, 2019,
                                                  9
Plaintiff sent an email to the Circuit Executive withdrawing her Chapter X claim. GE D ¶ 22. On

March 18, 2019, Plaintiff transitioned to her Fourth Circuit clerkship. GE A ¶ 50.

VIII. The Investigation did not support any findings of gender discrimination, sexual
      harassment, or retaliation and Chief Judge Gregory takes appropriate action

       The facts uncovered during the investigation did not support a finding of discrimination,

sexual harassment, or retaliation, GE C ¶ 98, but identified management and communication

issues. Accordingly, Chief Judge Gregory took appropriate action as to Defender Martinez. GE

C ¶ 101. Defender Martinez took appropriate action as to First Assistant Davis. Id. ¶ 99.

                                      LEGAL STANDARD

       A district court shall grant summary judgment in favor of a movant if such party “shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute is “genuine” “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party[.]” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 247-48 (1986). The evidence must be viewed in favor of the nonmovant and all

“justifiable inferences” must be drawn in its favor. Id. at 255.

                                           ARGUMENT

I.     The Court Should Decide Defendants’ Motions to Dismiss Prior to Considering
       Plaintiff’s Motion for Partial Summary Judgment

       On June 8, 2020, Defendants filed a motion to dismiss all claims asserted against them in

Plaintiff’s complaint.   MTD, ECF No. 43.          The Court should resolve that motion before

considering Plaintiff’s summary judgment motion. This Court’s discretion includes the “inherent

power to control the sequence in which it hears matters on its calendar.” United States v. W. Elec.

Co., 46 F.3d 1198, 1207 n.7 (D.C. Cir. 1995). In particular, when two parties present separate

motions, the Court may first consider a motion that “addresses a specific and narrow issue” rather



                                                 10
than a motion that “encompass[es] issues far broader.” United States v. W. Elec. Co., 158 F.R.D.

211, 220 (D.D.C. 1994), aff’d, 46 F.3d at 1207 n.7. In this case, the existence of serious

jurisdictional questions and the interests of judicial economy make it appropriate for the Court to

resolve Defendants’ motion to dismiss before the litigation proceeds to summary judgment.

        Indeed, the “first and fundamental” question for any court is that of jurisdiction: “[t]he

requirement that jurisdiction be established as a threshold matter springs from the nature and limits

of the judicial power of the United States and is inflexible and without exception,” and therefore

“[w]ithout jurisdiction the court cannot proceed at all in any cause.” Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 94-95 (1998) (internal quotation marks omitted). Courts therefore

recognize that “resolving a merits issue while jurisdiction is in doubt carries the courts beyond the

bounds of authorized judicial action and violates the principle that the first and fundamental

question is that of jurisdiction.” In re Papandreou, 139 F.3d 247, 254–55 (D.C. Cir. 1998).

II.     In the Alternative, the Court Should Deny Plaintiff’s Motion for Partial Summary
        Judgment for the Reasons Stated in Defendants’ Motion to Dismiss

        If the Court proceeds to decide Plaintiff’s motion for partial summary judgment before

resolving Defendants’ Motion to Dismiss, it still must resolve the threshold questions of law before

assessing the facts. See Sucampo Pharms., Inc. v. Astellas Pharma, Inc., 471 F.3d 544, 548 (4th

Cir. 2006) (jurisdiction is a “threshold” issue that must be resolved prior to resolving “an issue

relating to the merits of the dispute”). As discussed in detail in Defendants’ Motion to Dismiss,

Plaintiff’s claims all fail as a matter of law. First, each of the claims is barred by the United States’

sovereign immunity, as courts have repeatedly held in cases involving judicial branch defendants.

See MTD at 5-7. Plaintiff has failed to identify any applicable waiver of Defendants’ sovereign

immunity and she has presented no credible argument for why her claims can proceed in the face

of that jurisdictional bar. See Reply In. Supp. of Mot. to Dismiss the Compl. (“Reply”), ECF No.


                                                   11
54, at 1-5. Second, Plaintiff’s claims are also jurisdictionally barred by the Civil Service Reform

Act of 1978 (“CSRA”) and the judiciary’s own equal employment opportunity procedures –

Employment Dispute Resolution (“EDR”) policies and procedures. MTD at 7-11; Reply at 7-11.

Third, judicial review of Plaintiff’s claims in federal court is especially inappropriate here, where

Plaintiff failed to exhaust her administrative remedies. MTD at 11-14.

       In addition to these jurisdictional bars, there are further reasons why each of Plaintiff’s

claims fails as a matter of law. Her statutory civil rights claims are foreclosed by on-point Fourth

Circuit authority in Hall v. Clinton, 235 F.3d 202, 206 (4th Cir. 2000). MTD at 22. Plaintiff has

not even attempted to explain how her statutory claims are viable notwithstanding Hall.

       Given that Plaintiff’s statutory claims are precluded by Fourth Circuit authority and that

Plaintiff is not pursuing a Bivens remedy for her constitutional claims against the official capacity

and entity defendants, see ECF No. 49 at 16 n.13, 2 her only remaining claims are equitable in

nature and seek equitable relief. Notably, even if a trial were appropriate on those claims, they

would be tried to the Court, not a jury. See Hylind v. Xerox Corp., 481 F. App’x 819, 824 (4th Cir.

2012) (“the determination of back pay is an equitable matter for the judge, not the jury”). In any

event, Plaintiff’s equitable claims fail for the jurisdictional reasons stated above and for the

additional reasons described in Defendants’ Motion to Dismiss and discussed below.

       Plaintiff’s due process claim fails, as a matter of law, because Plaintiff lacked a property

interest in her judicial branch employment and she fails to identify any other cognizable property

interest that Defendants allegedly infringed. MTD at 14-15. Moreover, Plaintiff cannot bring a



2
  The law is settled that a plaintiff cannot bring a Bivens claim against the federal government. See
FDIC v. Meyer, 510 U.S. 471, 475, 485-86 (1994) (sovereign immunity bars Bivens action against
federal government); Doe v. Chao, 306 F.3d 170, 184 (4th Cir. 2002) (“Bivens action does not lie
against either agencies or officials in their official capacity”).

                                                 12
due process claim to challenge the terms of the judiciary’s EDR Plan. She lacked any substantive

due process right to employee dispute resolution procedures, much less to procedures containing

particular terms of her choosing. Id. at *16-17. And having voluntarily withdrawn from the EDR

process, Plaintiff cannot complain about the adequacy of the EDR Plan procedures. Id. at 17-18.

       Plaintiff’s equal protection claim is foreclosed by the Fourth Circuit’s recent decision in

Wilcox v. Lyons, 970 F.3d 452 (4th Cir. 2020), which held that a “‘pure or generic retaliation

claim,’ . . . even if premised on complaints of sex discrimination, is not cognizable under the Equal

Protection Clause.” 2020 U.S. App. LEXIS 25404, at *16. In Wilcox, like here, “the subject

matter” of the plaintiff’s complaint was “sex discrimination and harassment[.]” Id. at *11. But

“[r]etaliation for reporting alleged sex discrimination imposes negative consequences on an

employee because of the employee’s report, not because of the employee’s sex.” Id. at *12.

       As in Wilcox, Plaintiff attempts to assert an equal protection claim by alleging that various

defendants subjected her to retaliation, failed to take “immediate and effective action on her

complaints,” and failed to “provide her with meaningful review and remedies[.]” Compl. ¶ 498.

Plaintiff’s allegations do not implicate an impermissible classification or discrimination on the

basis of her sex. Though Plaintiff also claims she was harassed and subject to discrimination,

those claims fail for the many reasons described in Defendant’s motion to dismiss. MTD 18-22.

III.   The Evidentiary Record Does Not Support Entry of Summary Judgment in Plaintiff’s
       Favor

       A.      Plaintiff Fails to Argue For Summary Judgment as to Several Defendants
       As an initial matter, Plaintiff’s Motion seeks judgment against all official capacity and

entity defendants, which are the defendants identified on page one, footnote one above. Plaintiff’s

contentions set forth in her Motion boil down to her discontent with how: (1) Defendant FPD

Martinez handled her complaint alleging that she had been harassed by another one of the FDO-


                                                 13
WDNC’s employees; and (2) Defendant Ishida and Defendant Chief Judge Gregory handled

Plaintiff’s report of wrongful conduct and administered her EDR Complaint.

       Plaintiff provides no explanation whatsoever for how or why the remaining defendants can

be found to have violated any law. Plaintiff offers no evidence suggesting that those defendants

committed any act of harassment, discrimination, or retaliation, or that they had an employment

relationship with her or even had any responsibility for administering the EDR Plan. Accordingly,

Plaintiff’s Motion against the Judicial Conference of the United States of America, the Honorable

Roslynn R. Mauskopf, the Administrative Office of the United States Courts, Director James C.

Duff, the United States Court of Appeals for the Fourth Circuit, and the Judicial Council of the

Fourth Circuit should be denied at the outset.

       B.      Plaintiff Suffered No Violation of Her Due Process or Equal Protection Rights

               1.      The First Assistant Did Not Harass or Discriminate Against Plaintiff

       Plaintiff contends that Defendants violated her “constitutional right to be free from sex

discrimination in her federal employment.” Mot. 12. Aside from the numerous jurisdictional and

other legal deficiencies discussed above, Plaintiff’s claims fail because she has not established that

she was subject to any harassment or discrimination. Indeed, despite having the burden of proof to

show the absence of a genuine dispute of material fact, Fed. R. Civ. P. 56, Plaintiff has not

identified the specific acts that she believes constituted harassment and/or discrimination, let alone

cite any evidence of supposed harassment or discrimination. Instead, she merely asserts in

conclusory fashion that “there is no dispute that Roe was subjected to unlawful discrimination at

the FDO, including by the highest levels of management.” Mot. 13.

       Of course, Defendants vigorously dispute Plaintiff’s claim that she was subjected to

discrimination and the evidence overwhelmingly establishes that she was not. First Assistant Davis



                                                 14
denies Plaintiff’s allegations that he harassed her. For instance, Mr. Davis did not repeatedly invite

Plaintiff to meet after hours, GE B, ¶ 46, did not “appear” at the end of the workday and walk

Plaintiff out of the building, id. ¶ 47, did not “lurk” at the county jail waiting for Plaintiff, id. ¶ 48,

did not recruit employees to “spy” on Plaintiff, id. ¶ 50, and did not “harass” Plaintiff by copying

her on a work-related email, id. ¶ 51. Likewise, Mr. Davis’s offer to give Plaintiff a ride home

when it was raining was not inappropriate, particularly given that Plaintiff had solicited rides from

Mr. Davis previously. Id. ¶¶ 18, 31. Also, Mr. Davis’s “pay-for-stay” email to Plaintiff was in

response to her demand that she receive more money or she would quit, id. ¶ 23, and Plaintiff’s

interpretation of that email as having a sexual connotation is inexplicable.

        The EDR Plan investigation into Plaintiff’s allegations supports Mr. Davis’s account and

undermines Plaintiff’s allegations. The investigation’s findings include the following:

        •       Plaintiff “has experienced in her mind sexual harassment although the facts
                discovered in this case find this claim to be very flimsy.” GE C ¶105(m).
        •       “Throughout my investigation I could not find a time that [Plaintiff] had declined
                Mr. Davis’ invitation to lunch until the end of their mentor/mentee relationship. I
                also did not find any indication [Plaintiff] had ever expressed her uneasiness about
                these lunch meetings.” GE C ¶ 105(c).
        •       Regarding the May 18, 2018 “pay-for-stay” e-mail: “I do not believe there was an
                intention of sexual harassment when he sent the email.” GE C ¶ 105(d). 3

        Aside from the fact that Mr. Davis’s conduct was not harassing under any standard,

Plaintiff offers no basis for concluding that Mr. Davis intended to harass or discriminate. Cf. GE

B ¶ 53 (Mr. Davis explaining that he never intended to harass or discriminate against Plaintiff).

But even if Mr. Davis’s actions could be construed as harassment or discrimination – and they



3
  The Investigative Report contains confidential information pertaining to the Chapter IX Report
of Conduct, and, accordingly, the complete Investigative Report is not provided to the Court at
this time. Should the Court want a copy provided, Defendants request that the Court order the
Investigative Report to be filed under seal.

                                                    15
plainly cannot – that still would not establish liability for the FDO-WDNC. Plaintiff fails to present

any evidence of “an official government policy” resulting in harassment or evidence that Mr. Davis

is “an official fairly deemed to represent government policy[.]” Hill v. Cundiff, 797 F.3d 948, 977

(11th Cir. 2015). On the contrary, the evidence shows that Mr. Davis did not have authority to take

personnel actions against Plaintiff and therefore his actions are not attributable to the Office. See

GE C ¶ 98; GE B ¶ 2; cf. Vance v. Ball State Univ., 570 U.S. 421, 431 (2013) (in Title VII context,

employer may be liable for employee’s harassment “only when the employer has empowered that

employee to take tangible employment actions against the victim”).

       Contrary to Plaintiff’s argument, the fact that Mr. Davis faced action following Plaintiff’s

complaints does not establish that any discrimination occurred. Mot. 13-14. Plaintiff does not

identify any reason for the action much less any basis to conclude that it was in response to a

finding of discrimination. On the contrary, as discussed, the investigation did not support a finding

of discrimination, and Mr. Davis was counseled about his use of email in the workplace, including

properly documenting context. GE C ¶ 99. Similarly, Mr. Martinez was counseled on “judgement

and decisiveness” and “handling workplace conduct complaints.” Id. ¶ 101. For these reasons, the

trier of fact could certainly find that Defendants did not engage in discrimination or harassment.

               2.      Defendants Responded Promptly and Appropriately

       Plaintiff insists that “defendants failed to take adequate remedial steps” in response to her

complaints. Mot. at 14. But, the evidence refutes that assertion and precludes summary judgment.

       First, Plaintiff’s claim that she was “plac[ed]” on telework is disingenuous. Id. It was

Plaintiff who requested to telework after she moved to               which was 90 miles from the

Charlotte office. GE A ¶¶ 37-45. Moreover, Plaintiff could discontinue the telework arrangements

at any time, and report to her new, private office. GE A 40 & GE A-16a ¶ 12.



                                                 16
       There also is no support for Plaintiff’s assertion that “defendants failed to conduct an

appropriate investigation” because Plaintiff would go “for periods of three to six weeks without

hearing any updates.” Mot. 15. The EDR Plan did not entitle Plaintiff to “updates” on her

preferred schedule. Plaintiff also argues that her “retaliation complaints were not investigated,”

id., but that is incorrect. GE C ¶ 105(k) (quoting investigator’s conclusion that “I do not see a case

for retaliation based on my investigation”).

       Lastly, the evidence also refutes Plaintiff’s argument that Defendants did not take prompt

action in response to her complaints. Mot. 15. On August 10, 2018, upon learning of Plaintiff’s

allegations of sexual harassment regarding First Assistant Davis, Defender Martinez exercised

reasonable care and took prompt action in informing Circuit Executive Ishida. GE C ¶ 80. That

same day, Chief Judge Gregory ordered an investigation and an investigating officer was

appointed. GE C ¶ 81. On or about August 17, 2018, at Plaintiff’s request, Defender Martinez

authorized Plaintiff to telework from home during the pendency of the investigation. GE A ¶ 37.

Plaintiff teleworked for over six months, until she transferred from the FDO-WDNC on March 18,

2019, GE A ¶ 49, and had no contact with First Assistant Davis. Although Plaintiff believes that

the investigation took too long to complete, Mot. 15, she had no right to have it completed on any

particular timeframe, especially given that she had been separated from her alleged harasser.

               3.     Circuit Executive Ishida and Chief Judge Gregory properly
                      administered the EDR Plan, and Plaintiff was not denied any “rights”
                      under the EDR Plan
       Plaintiff claims that Defendants violated her “rights and protections” under the EDR Plan

by not (1) disqualifying the Defender from representing his office in the EDR process, (2)

providing a copy of the investigation report to Plaintiff, and (3) providing Plaintiff with an

“appropriate remedy.” Mot. 16-18. Again, the record refutes Plaintiff’s arguments. Notably, at the

time Plaintiff voluntarily dismissed her Chapter X claim, she was in the request for counseling

                                                 17
phase of Chapter X. See EDR Plan ¶ 8. Plaintiff chose not to file a formal EDR complaint, request

a hearing, or otherwise exhaust her administrative remedies. Thus, Plaintiff decided not to avail

herself of the procedural rights and remedies afforded to a complainant who files a formal

complaint, requests a hearing, and meets his or her burden of proving a violation by the employer.

       As to the disqualification request, Plaintiff withdrew from the EDR process before her

request was decided. Compl. ¶ 453. Moreover, Plaintiff fails to establish a reasonable basis for

disqualification. The disqualification provision was designed to ensure that the EDR coordinator,

mediator, and judicial officer, who are involved in the processing of the EDR complaint, were fair

and impartial, not that the official defending against the claim of discrimination was impartial. GE

E ¶ 7. The defending respondent or employing office, acting through its unit executive, is the

opposing party to an EDR disputed matter, and thus acts and responds on behalf of the respondent

or employing office. GE E ¶ 7. Plaintiff has failed to point to a single provision of the Plan that

required disqualification of the Defender from representing the interests of the FDO. 4

       Circuit Executive Ishida’s decision not to provide Plaintiff with a copy of the investigative

report also is well-founded. GE D ¶¶ 10, 14-15. As he explained, the EDR Plan did not provide

that such a report must be produced to a complainant at the counseling phase, the report contained

confidential personnel information, and Mr. Ishida was concerned that providing Plaintiff with a

copy of the report would subvert the purpose of the counseling phase, which is to encourage the

employee and the employing office to engage in open dialogue and assess the potential for early

resolution. GE D ¶ 14.


4
  Plaintiff cites EEOC Management Directive 110, 1-7 (2015), but that addresses the situation
where, in Title VII cases, the alleged discriminating official “is the Head of the Agency,” who may
have influence over the EEO director. Even if applicable, this case does not present the same
concerns addressed by MD 110 because Chief Judge Gregory filled the role of the “head of the
agency,” not Defender Martinez.

                                                18
       EDR Coordinators and/or the chief judges do not reveal the results of a wrongful conduct

investigation to the parties under Chapter IX because it is considered an internal investigation into

confidential personnel matters. GE E ¶ 5. The Chief Judge is obligated determine whether it is

necessary to take appropriate action based on that investigation, but the EDR Plan does not obligate

disclosure of the investigation report, or even the results of the investigation. GE E ¶ 5. As the

EDR Plan states, “All individuals involved in the investigation shall protect the confidentiality of

the allegations of wrongful conduct to the extent possible.         Information and records about

allegations shall be shared on a need-to-know basis.” EDR Plan, Ch. IX.

       In contrast, if Plaintiff had exhausted her administrative remedies by filing a formal

complaint under ¶ 8 of Chapter X of the EDR Plan, she could have requested the investigative

report, and Chief Judge Gregory, who had authority to “provide for such discovery and

investigation as is necessary,” could have provided it to her under ¶10.B.2. See also GE E ¶ 6.

The Chapter X proceeding was terminated at Plaintiff’s request before Chief Judge Gregory could

enter an order based on the report of investigation. 5

       Finally, Plaintiff’s assertion that she was not afforded an “appropriate remedy,” Mot. 18,

is puzzling given that she withdrew her EDR claim before the issue of remedy was ripe. GE D ¶

23. Plaintiff cannot short-circuit the administrative process by failing to follow it through and then


5
  Chapter IX of the Plan and Chapter X of the Plan are independent and separate processes. Chapter
IX’s wrongful conduct provisions were intended to encourage employees to report discrimination,
harassment, or retaliation in the workplace. GE E ¶ 4. As the Plan states, “[a] report of wrongful
conduct is not the same as initiating or filing a claim under this Plan; thus, employees who wish to
file an EDR claim relating to any alleged wrongful conduct . . . must follow the procedures set
forth in Chapter X of the Plan.” Plan, Chapter IX, p. 7. A report of wrongful conduct does not
entitle the employee to corrective action. GE E ¶ 4. It is simply filing a report of misconduct,
which then prompts the appropriate unit executive or chief judge to appropriately investigate
whether the alleged individual(s) engaged in misconduct and determine whether a personnel or
disciplinary action is warranted. GE E ¶ 4. An employee can only obtain relief under Chapter X.
See Plan, Chapter X, § 1.

                                                 19
blame Defendants for not delivering a particular remedy from that process. Plaintiff alleges that

she “was told” by certain individuals that meaningful action would not be taken on her complaint,

Mot. 18, but even if true, those assertions do not undermine the express provision of the EDR Plan

that permits a judicial officer to order broad relief to remedy a violation, as discussed below, or

the fact that Plaintiff withdrew from the process before the provision could be applied to her claim.

               4.      The EDR Plan provided Plaintiff meaningful remedies and review

       Plaintiff also argues that “[D]efendants” generally violated her constitutional rights “by

depriving her of any meaningful review or remedies for unlawful discrimination.” Mot. 18. It is

unclear which Defendants Plaintiff believes deprived her of her rights but she is presumably

referring to the formulation of the EDR Plan. As discussed above in Section II, this claim fails

because Plaintiff lacks a constitutional right to particular EDR procedures and because she has not

presented evidence that any defendant designed the EDR Plan with an intent to discriminate.

       Moreover, Plaintiff’s belief that she would not have been provided meaningful remedies is

entirely speculative because, as discussed, she withdrew her claim before the remedial phase. Her

belief is also predicated on a misunderstanding of rights and available options for resolution in the

counseling phase under Chapter X, see EDR Plan, ¶ 8, compared to rights, remedies, and review

available during the formal complaint phase of the EDR Plan, see EDR Plan, ¶¶ 10-13. In the

request for counseling phase, the parties may voluntarily agree to a resolution but cannot be forced

to take particular action. In contrast, during the formal complaint phase, after adjudication of a

formal complaint, a chief judge or designated judicial officer could order any “make-whole”

remedies contemplated under the EDR Plan against any employing office, including a Federal

Public Defender organization, see EDR Plan, ¶¶ 10.B.e. & 12. Specifically, the Chief Judge or

designated judicial officer “acting pursuant to ¶ 10 or ¶ 11 of this Plan,” who found a “substantive



                                                 20
right protected by this Plan has been violated,” may “[o]rder a necessary and appropriate remedy.”

EDR Plan, ¶ 10. Remedies “include, but are not limited to” placement, promotion, back pay and

associated benefits, records modification and/or expungement, equitable relief, and a variety of

other remedies. EDR Plan, ¶ 12.

       Plaintiff insists that a judicial officer may not order remedies against a FDO. Mot. 19. But

the Proceedings of the Judicial Conference of the United States at 25 (Sept. 2010 (JCUS), which

she cites, says otherwise. It states that “Judges presiding in EDR matters may not compel the

participation of or impose remedies upon agencies or entities other than the employing office,”

(emphasis added), indicating that the EDR Judicial Officer has the power to impose remedies on

the employing office, which in this case is the FDO-WDNC. Similarly, the Employment Dispute

Resolution Guide – Bench Book for Judges, which served as an interpretive guide for the relevant

Model EDR Plan, provides that a judicial officer “[r]etain[s] jurisdiction over the complaint until

court officials fully implement the resolution and any relief ordered.” Employment Dispute

Resolution Guide – Bench Book for Judges, Sections 12.24(A)(2)(c), and “[i]mpose sanctions for

failure to do so,” 14.04(B)(2). If a Defender failed to follow an EDR Order, the Defender can be

removed from office for neglect of duty. 18 U.S.C. § 3006A(g)(2)(A); see also GE E ¶ 16.

               5.      Plaintiff Cannot Establish a Claim for Retaliation

       Plaintiff claims that Defender Martinez “retaliated against her by diminishing her job duties

and not considering her for an opening as an appellate assistant federal public defender.” Mot. 2.

But as discussed above in Section II, the Fourth Circuit recently clarified in Wilcox that a plaintiff

cannot bring a retaliation claim under the Fifth Amendment. Nevertheless, Plaintiff fails to

establish that Defender Martinez took any adverse personnel action against her or that he was

driven by any retaliatory motive.

       On August 20, 2018, at Plaintiff’s request, and in accordance with her offer letter, Plaintiff
                                                 21
was reclassified from Research & Writing Specialist to an AFD. GE A ¶ 23; GE A-7. The

compensation for the Research & Writing Specialist position was governed by the GS scale for

federal employees, whereas the pay for AFD is under the AD system. GE A ¶ 19. At the time of

the transition, Plaintiff was making $107,319.00, which included locality pay. GE A, ¶ 19. The

absolute maximum the Defender was authorized to pay Plaintiff under the AD system was

$101,038.00, which included locality pay. GE A ¶ 19. Instead of reducing her pay, the Defender

exercised his discretion and applied the “Red Circle Rule,” which allowed him to maintain

Plaintiff’s pay at $107,319.00. GE A ¶ 21. Defender Martinez’s actions were pursuant to

Plaintiff’s request, benefitted Plaintiff, and plainly do not constitute retaliation.

        Plaintiff also asserts that she should have been selected for an AFD Appellate Position;

however, Plaintiff was already an AFD, and it would make no sense to select her for another AFD

position, especially where the AFD position at issue was a term position lasting only a year and a

day. GE A ¶¶ 23-29. To transfer Plaintiff from a permanently-funded position to a term position

would have resulted in an adverse impact on the terms, conditions, privileges, and benefits of her

employment.

        Plaintiff has also complained about her workspace, inaccurately describing it as a

“converted utility closet.” Compl. ¶ 174. Under GSA standards, Research & Writing Specialists

are designated 150 square feet of rentable space. GE A ¶ 32. Plaintiff was allocated more than

that, and, specifically in anticipation of Plaintiff’s arrival, the office invested $10,000 in making

the space well lighted, fully furnished, and in compliance with NC building codes and GSA

specifications. Id. ¶¶ 30-36. Photographs of the Plaintiff’s work space are attached as GE A-14a

&14b and demonstrate that the workspace was suitable. Additionally, when space became




                                                   22
available and in conjunction with her transition to AFD, Plaintiff was provided a private office.

GE A 15b.

               6.      Plaintiff has failed to Establish Constructive Discharge as a Matter of
                       Law
       Plaintiff claims she was “constructively discharged” from her position as an AFD. “The

[constructive discharge] inquiry is objective: Did working conditions become so intolerable that a

reasonable person in the employee’s position would have felt compelled to resign?” Pennsylvania

State Police v. Suders, 542 U.S. 129, 141 (2004) (emphasis added). In other words, Plaintiff must

show “that [s]he was discriminated against by h[er] employer to the point where a reasonable

person in h[er] position would have felt compelled to resign” and that she actually did resign.

Evans v. Int’l Paper Co., 936 F.3d 183 (4th Cir. 2019) (internal citations omitted). A reasonable

person in Plaintiff’s shoes would not have felt compelled to resign, as the working conditions—at

the time of her resignation and throughout her employment—were objectively not “intolerable.”

       The crucial inquiry for this Court’s “intolerability” review are frequency and severity. Id.

The more continuous and egregious the conduct, the more likely it is “intolerable.” Id. Here, as

discussed above, the evidence establishes that Plaintiff was not subjected to harassment,

discrimination, or retaliation. Indeed, for the last seven months of her employment before her

voluntary transfer, she teleworked and did not see anyone from the office. She did not

communicate with her alleged harasser, who was fully removed from her chain of command, nor

did she have any direct interaction with the Defender. The fact that Plaintiff might subjectively

believe she was harassed, discriminated against, or retaliated against does not establish a violation.

Objectively, the actions about which she complains were justified and did not create an intolerable

work environment – e.g., receiving a “phantom promotion” (which a male coworker also received),

not receiving the pay she wanted (which is governed by strict standards set at national levels), and


                                                 23
not being given a caseload to handle herself (which was objectively not appropriate given her

inexperience as a trial lawyer and as an advocate generally). See Carter v. Ball, 33 F.3d 450, 459

(4th Cir. 1994) (“dissatisfaction with work assignments, a feeling of being unfairly criticized, or

difficult or unpleasant working conditions” are not “intolerable”). 6

       The circumstances surrounding Plaintiff’s departure from the FDO-WDNC further confirm

that there was no constructive discharge. She accepted a transfer while pursuing the process

afforded her by the Fourth Circuit. The transfer was part of a mediated resolution, to which she

voluntarily agreed, with the advice of her lawyer. On these facts, a reasonable person would not

have felt “compelled” to resign. In all events, Plaintiff plainly has not established a right to

summary judgment on this claim.

IV.    Plaintiff is not entitled to Declaratory or Equitable Relief

       Plaintiff asks the Court to award her declaratory relief and unspecified “appropriate

equitable remedies,” which apparently includes front pay in the amount of up to $7,868,307.88.

See Plaintiff’s Calculation of Damages, GE F. Plaintiff is not entitled to this relief, or any relief.

First and foremost, Plaintiff has failed to establish any violation of law by Defendants.

       Second, Plaintiff’s requested relief is barred by sovereign immunity. MTD 5-7; Reply 1-5.

Plaintiff tries, but fails, to distinguish the numerous cases cited by Defendants holding that front

pay is functionally equivalent to a damages award and is therefore barred by sovereign immunity.

Mot. 23. 7 She claims that, in those cases, the “plaintiffs were not asking for specific relief to



6
 Notably, “‘[u]nless conditions are beyond ‘ordinary’ discrimination, a complaining employee is
expected to remain on the job while seeking redress.’” Suders, 542 U.S. at 147. Plaintiff did not
“have to remain on the job while seeking redress” and was permitted to telework at her request.
7
  The distinction between monetary and non-monetary relief is only relevant if the Larson
exception to sovereign immunity for ultra vires conduct applies to a particular claim. Mot. 6-7;
Reply 2. If that exception applies, then a plaintiff may pursue certain forms of non-monetary relief.
                                                 24
enforce a preexisting legal duty[.]” Id. But the plaintiffs in those cases were asking for the same

relief as Plaintiff here – front pay as a remedy for alleged employment discrimination or retaliation.

Ahmed v. Bd. of Trs. of Ala. Agric. & Mech. Univ., No. 14-cv-01683, 2017 U.S. Dist. LEXIS

166782, at *12-16 (N.D. Ala. Oct. 10, 2017); Weihua Huang v. Rector & Visitors of the Univ. of

Va., No. 11-00050, 2013 U.S. Dist. LEXIS 34186, at *5, 38-42 (W.D. Va. Mar. 7, 2013). Also,

the application of sovereign immunity does not turn on whether the plaintiff has “alternative

remedies,” and Plaintiff cites nothing suggesting otherwise. Mot. 23. Indeed, Plaintiff cites no

decision awarding front pay against the judiciary or finding front pay to be an appropriate remedy

against any governmental defendant instead of being barred by sovereign immunity.

       Third, for a declaratory judgment to be “a proper judicial resolution of a ‘case or

controversy’ rather than an advisory opinion,” it must “settl[e] some dispute which affects the

behavior of the defendant towards the plaintiff.” Hewitt v. Helms, 482 U.S. 755, 761 (1987). Here,

Plaintiff is no longer employed at the FDO-WDNC and there is no declaratory relief that this Court

could award Plaintiff that would “affect[] the behavior of the defendant[s] towards the plaintiff.”

       Finally, even if Plaintiff had established a violation and even if the Court could order relief,

it would still be appropriate to decline the requested relief here. Plaintiff is apparently requesting

this Court award her nearly eight million dollars in front pay based on her false belief that

Defendants somehow damaged her career prospects over the next 35 years. Plaintiff’s outrageous

demand cannot be deemed “equitable” under any circumstances.

                                          CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiff’s Motion.



But Plaintiff has conceded that she has not pled an ultra vires claim. ECF No. 49 at 20. Therefore,
even if front pay were considered non-monetary relief – which it is not – that still would not allow
Plaintiff to avoid the sovereign immunity bar.
                                                 25
This the 2nd day of October, 2020.

                                     Respectfully submitted,

                                     JEFFREY BOSSERT CLARK
                                     Acting Assistant Attorney General
                                     CARLOTTA P. WELLS
                                     Assistant Branch Director
                                     s/Joshua Kolsky
                                     JOSHUA M. KOLSKY
                                     Trial Attorney
                                     D.C. Bar No. 993430
                                     United States Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L Street NW Washington, DC 20005
                                     Tel.: (202) 305-7664
                                     Fax: (202) 616-8470
                                     E-mail: joshua.kolsky@usdoj.gov

                                     R. ANDREW MURRAY
                                     UNITED STATES ATTORNEY
                                     s/Gill P. Beck
                                     GILL P. BECK
                                     Assistant United States Attorney
                                     N.C. State Bar No. 13175
                                     Room 233, U.S. Courthouse
                                     100 Otis Street
                                     Asheville, North Carolina 28801
                                     Phone: (828) 271-4661
                                     Fax: (828) 271-4327
                                     Email: Gill.Beck@usdoj.gov




                                       26
